The original opinion herein was delivered on the 23d day of March, 1938. The time within which to file motion for rehearing expired on the 7th day of April. Appellant on the 15th day of April requests this Court to grant him leave to now file a motion for rehearing, accompanying such request with an affidavit from one of his attorneys to the effect that on April 4th he mailed a motion for rehearing to the clerk of this Court which in due course of mail should have been received on April 5th, but that without fault of appellant said motion never reached this Court.
It is not made known upon what ground appellant relied for a rehearing in the alleged lost motion; no copy thereof accompanies the present request, nor is it made known in any way upon what legal questions, if any, appellant relies; no showing *Page 410 
is made that appellant has any meritorious grounds upon which his proposed motion would be or was predicated.
Under the circumstances we are constrained to deny the request.